Memorandum by the Court. Court. Appeal from a judgment of the Court of Claims which awarded damages for the appropriation of farm lands in the Town of Homer for highway purposes. With one minor exception, the unit values found by the Court of Claims are warranted by the evidence; and with proper adjustments for that single item and for quantities erroneously computed, the decision should be modified so as to find that the before value was $56,400 and the after value was $41,800, with resulting damages of $14,600; of which $4,620 represents direct damage for 15.4 acres taken in fee and in permanent easement, the sum of $1,650 represents damages for six acres landlocked and the sum of $8,330 represents consequential damages to 166.6 acres remaining; to which is added the sum of $500 for the rental value of the temporary easement; for a total award of $15,100; that being $300 less than the amount awarded by the Court of Claims. Except for the claim of excessiveness in the small amount found, the appellant’s contentions seem to us without merit and not such as to require discussion. Judgment modified, on the law and The facts, so as to reduce the award to $15,100 and appropriate interest, and, as so modified, affirmed, with costs to respondents. Gibson, P. J., Herlihy, Reynolds, Taylor and Staley, Jr., JJ., concur.